DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5-8 Canceled.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 9-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 1-4, 9-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 20200099951) (Chao-Hsiung Hung) in view of Zhao et al. (US 20200137398) (Jane Zhao).
Regarding Claim 1, Hung discloses discloses method for coding video data, comprising: determining, during a conversion between a first block of visual media data and a corresponding [See Paragraphs 60-64 and Figs. 2A-B]; and performing the conversion of the first block using the motion information of the first block [See abstract and Paragraphs 136-141 and Figs. 5A-7].
Hung doesn’t explicitly disclose constructing, based on a table storing one or multiple motion candidates which are associated with motion information based on previously coded blocks, a motion candidate list which corresponds to a merge candidate list, wherein the table includes a history based motion vector prediction (HMVP) table; Determining. a geometric partitioning mode merge index for geometric partitions of the first block being included in the corresponding bitstream, wherein the geometric partitioning mode merge index and the motion candidate list are related to motion information of the first block; 
 However Zhao discloses constructing, based on a table storing one or multiple motion candidates which are associated with motion information based on previously coded blocks, a motion candidate list which corresponds to a merge candidate list, wherein the table includes a history based motion vector prediction (HMVP) table  [See Paragraphs 362-382 and Fig.40]; determining. a geometric partitioning mode merge index for geometric partitions of the first block being included in the corresponding bitstream, wherein the geometric partitioning mode merge index and the motion candidate list are related to motion information of the first block [See abstract and Paragraphs 157-160, 168-169, 225-227 and 381-393];
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Hung to add the teachings in Zhao as above, to provide a method that improving the redundancy check and efficiency [See Zhao abstract and Paragraph 6].
Regarding Claim 2, Hung discloses wherein the motion information used by the first block is refrained from being stored in the table [See Paragraphs 47-48].
Regarding Claim 3, Hung discloses wherein the table is not updated after the conversion of the first block [See Paragraphs 47-50].
Regarding Claim 4, Hung discloses determining, during a conversion between a second block of the visual media data and the corresponding bitstream representation of the visual media data, motion information of the second block based on the same table that is used for the first block, and the second block is not using the geometric partitioning mode [See Paragraphs 50-51].
Regarding Claim 9, Hung discloses motion candidates list based on motion candidates derived from spatial and/or temporal blocks [See Paragraphs 5, 136-140].
Regarding Claim 10, Hung discloses adding at least one motion candidate derived from the table in the motion candidate list construction process for the first block [See Paragraphs 6-7 and 47].
Regarding Claim 11, Hung discloses wherein the adding motion candidates derived from the table in the motion candidate list construction process for the first block, comprising: adding at least one motion candidate derived from the table to the motion candidate list after motion candidates derived from one or both of spatial blocks or temporal blocks [See Paragraphs 143-146 and 159-161].
Regarding Claim 12, Hung discloses wherein the derived at least one motion candidate from the table is set equal to corresponding at least one motion candidate in the table [See Paragraphs 136-143].
Regarding Claim 13, Hung discloses wherein a checking order of motion candidates in the table to be added to the motion candidate list is based on indices of motion candidates in the table [See Paragraphs 139-146].
Regarding Claim 16, Hung discloses wherein the conversion comprises decoding the first block from the corresponding bitstream [See Paragraphs172-175 and 189-194].
Regarding Claim 17, Hung discloses wherein the conversion comprises encoding the first block into the corresponding bitstream [See Paragraphs 172-175 and 189-194].
Regarding Claim 18, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding Claim 19, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding Claim 20, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 20200099951) (Chao-Hsiung Hung) in view of Zhao et al. (US 20200137398) (Jane Zhao), and further in view of  Xu et al. (US 20200120334) (Xiaozhong Xu).
Regarding Claim 14, Hung and Zhao don’t explicitly disclose wherein the geometric partitioning mode includes multiple partition schemes and at least one partition scheme divides the first block in to two partitions, at least one of which is non-square and non-rectangular 
However Xu discloses wherein the geometric partitioning mode includes multiple partition schemes and at least one partition scheme divides the first block in to two partitions, at least one of which is non-square and non-rectangular [See Paragraphs106-108 and Fig. 10].
See Xu abstract].
Regarding Claim 15, Hung and Zhao don’t explicitly disclose wherein the geometric partitioning mode comprises a triangular partitioning mode
However Xu discloses wherein the geometric partitioning mode comprises a triangular partitioning mode [See Paragraphs 106-108 and Fig. 10].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Hung and Zhao to add the teachings in Xu as above, to provide a method that improved coding efficiently by merge mode used in the inter-picture prediction [See Xu abstract].
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a}.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a} will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487